Citation Nr: 1750342	
Decision Date: 11/06/17    Archive Date: 11/17/17

DOCKET NO.  11-22 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the Veteran's cause of death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Appellant and her granddaughter




ATTORNEY FOR THE BOARD

H. Daus, Associate Counsel


INTRODUCTION

The Veteran had qualifying service from December 1942 to October 1945.  He passed away in December 2009 and the Appellant is his widow.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. 

The Appellant and her granddaughter testified at a June 2013 Travel Board hearing before the undersigned Veterans Law Judge.

In June 2013, the Board remanded for further development.  In October 2013, the Board denied the claim.  In May 2015, the United States Court of Appeals for Veterans Claims (Court) issued a Memorandum Decision that vacated the October 2013 Board decision.  In August 2015, the Board remanded for further development.  In February 2017, the Board denied the claim.  In August 2017, the Court granted a Joint Motion for Remand that vacated the February 2017 Board decision.

This appeal has been advanced on the Board's docket.  See 38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2017).




FINDING OF FACT

The Veteran's service-connected right elbow degenerative joint disease (DJD) contributed to his immediate cause of death from pancreatic cancer.  


CONCLUSION OF LAW

The criteria for service connection for the Veteran's cause of death have been met.  See 38 U.S.C.A. §§ 1110, 1131, 1310 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to provide notice and assistance in claims development.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159.  In light of the full grant of benefits sought, no further discussion of this duty is required.  See Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

The Veteran was service connected for: (1) posttraumatic stress disorder (PTSD); (2) right elbow ankylosis, residual of gunshot wound with fracture of humerus with DJD; (3) hearing loss; (4) residuals of gunshot wound to right muscle group VII; (5) tinnitus; and (6) right thigh scar.  See August 2006 Codesheet.  The December 2009 death certificate listed the immediate cause of death as pancreatic cancer and the other, significant condition contributing to death as "degenerative disc disease [DDD]."  Although the Board previously found the death certificate to include an underlying cause of death of rheumatoid arthritis, upon closer examination, what was previously thought to be "RA" seems more probably to be "KI," the certifying physician's initials, as it is common medical practice to initial corrections and the handwriting is consistent with the K and I in the physician's signature.  See December 2009 Death Certificate; February 2016 VA opinion; February 2017 Board decision.  Regardless, based on the cumulative evidence, the Board finds that the certifying physician more probably meant DJD, rather than DDD.  

In support of the above, the Board highlights the following: (1) the certifying physician on the death certificate (Dr. Inge) is also the treating physician who wrote the July 2011 letter that described how the Veteran was "totally disabled at the time of his death from progressive degenerative disease" and the Veteran's "overall medical condition was in such a frail, weakened state at the time of diagnosis with pancreatic cancer that all further treatment options were contraindicated," making the July 2011 letter a clarifying document to the death certificate; (2) the treating physician who wrote the March 2012 letter (Dr. Eves) described how the Veteran lacked the functional capacity to be eligible for chemotherapy and how his "progressive degenerative joint disease that was initially brought on by ankylosis of the right elbow related to a gunshot wound with a fracture of the humorous . . . certain[ly] contributed to his inability to obtain chemotherapy for the pancreatic cancer that resulted in his death;" (3) none of the Veteran's medical records include a diagnosis of or treatment for DDD, and, to the contrary, musculoskeletal findings of the spine were longitudinally normal;  and (4) the Appellant competently testified that she could not recall the Veteran ever having suffered from DDD and that a gastroenterologist told her that pancreatic cancer treatment was precluded because of the DJD (consistent with the March 2012 letter by Dr. Eves, gastroenterologist).  As such, this competent lay evidence from the Appellant and the competent medical evidence from the Veteran's treating physicians proximal to death (one of whom certified his death certificate) is highly probative evidence that the Veteran's DJD contributed to his immediate cause of death from pancreatic cancer.  

Further, the February 2016 VA examiner's analysis focused on the facts that: (1) the Veteran's DJD would not preclude climbing stairs; and (2) there are general treatment options for pancreatic cancer other than the two discussed in Dr. Eve's March 2012 letter (surgery and chemotherapy).  However, the Board highlights that, while Dr. Eve's March 2012 letter stated that the Veteran should "[e]ssentially be able to climb two flights of stairs to be eligible to receive chemotherapy," this essential element of eligibility is not exhaustive, and, in fact, Dr. Eve discussed evaluating the Veteran's "functional status," which is broader than merely his ability to climb stairs.  Additionally, even if general treatment alternatives exist, the Veteran's entitlement to service connection for cause of death must focus on his individual disability picture- not that of pancreatic cancer patients generally.  Based on the Veteran's specific disability picture, assessed proximal to his death by treating physicians with intimate knowledge of his comprehensive medical needs, "all further treatment options were contraindicated" and his right elbow DJD "contributed to his inability to obtain chemotherapy for the pancreatic cancer that resulted in his death."  As such, the February 2016 examiner's opinion holds low, if any, probative value.

In sum, the preponderance of the competent, credible, and probative evidence of record weighs in favor of the finding that the Veteran's right elbow DJD contributed to his immediate cause of death from pancreatic cancer.  As such, service connection for the Veteran's cause of death is warranted.  See 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(c)(4).


ORDER

Service connection for the Veteran's cause of death is granted, subject to regulations applicable to the payment of monetary benefits.



____________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


